Title: From George Washington to George Clinton, 14 April 1783
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters 14th April 1783
                        
                        I inclose to your Excellency a Copy of a Letter which I have received by Yesterdays post.
                        As it involves a variety of Considerations, & I would write to get the best Information on its
                            Subject that I can, before I give my Sentiments to the Gentlemen—I have to request that your Excellency will favor me with
                            your Tho’ts in as extensive a View as you think proper—& to give them to me at the earliest day in your power. I
                            have the Honor to be.
                    